Examiner’s Comments
1.	This office action is in response to the terminal disclaimer and remarks received on 3/24/2022.
	Claims 1-11 are pending and have been examined, and now allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 3/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,680,494 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
In light of applicant’s remarks on page 3, paragraph 4, lines 7-14, which examiner considered persuasive, claims 1-11 are allowed over prior art of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the power tool and a secondary controller configured to also calculate at least one of the speed or the rotational direction of the electric motor based on at least one of the plurality of position signals independently from the main controller and deactivate the power switch circuit upon detection of fault condition associated the speed or the rotational direction of the electric motor.
The prior art Gorti (US 2003/0117095) redundant switch is not configured to also calculate at least one of the speed or the rotational direction of the electric motor based on at least one of the plurality of position signals independently from the main controller and deactivate the power switch circuit upon detection of fault condition associated the speed or the rotational direction of the electric motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731   
4/5/2022